POWER OF ATTORNEY I, the undersigned Trustee/Director of Calvert Social Index Series, Inc., Calvert Social Investment Fund, Calvert Impact Fund, Inc., and Calvert World Values Fund, Inc., (the "Funds"), hereby constitute William M. Tartikoff, Ivy Wafford Duke, Lancelot A. King, Andrew K. Niebler and Jane B. Maxwell my true and lawful attorneys, with full power to each of them, to sign for me and in my name in the appropriate capacities, all registration statements and amendments filed by the Funds with any federal or state agency, and to do all such things in my name and behalf necessary for registering and maintaining registration or exemptions from registration of the Funds with any government agency in any jurisdiction, domestic or foreign. The same persons are authorized generally to do all such things in my name and behalf to comply with the provisions of all federal, state and foreign laws, regulations, and policy pronouncements affecting the Funds, including, but not limited to, the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Company Act of 1940, the Investment Advisers Act of 1940, and all state laws regulating the securities industry. The same persons are further authorized to sign my name to any document needed to maintain the lawful operation of the Funds in connection with any transaction approved by the Board of Trustees/Directors. WITNESS my hand on the date set forth below. 12/7/10 Rebecca Adamson Date Signature /s/ Traci Goldt Rebecca Adamson Witness Name of Trustee/Director Traci Goldt Witness Name (Printed) POWER OF ATTORNEY I, the undersigned Trustee/Director of Calvert Social Index Series, Inc., Calvert Social Investment Fund, Calvert Impact Fund, Inc., and Calvert World Values Fund, Inc., (the "Funds"), hereby constitute William M. Tartikoff, Ivy Wafford Duke, Lancelot A. King, Andrew K. Niebler and Jane B. Maxwell my true and lawful attorneys, with full power to each of them, to sign for me and in my name in the appropriate capacities, all registration statements and amendments filed by the Funds with any federal or state agency, and to do all such things in my name and behalf necessary for registering and maintaining registration or exemptions from registration of the Funds with any government agency in any jurisdiction, domestic or foreign. The same persons are authorized generally to do all such things in my name and behalf to comply with the provisions of all federal, state and foreign laws, regulations, and policy pronouncements affecting the Funds, including, but not limited to, the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Company Act of 1940, the Investment Advisers Act of 1940, and all state laws regulating the securities industry. The same persons are further authorized to sign my name to any document needed to maintain the lawful operation of the Funds in connection with any transaction approved by the Board of Trustees/Directors. WITNESS my hand on the date set forth below. 12/7/10 /s/ Richard L. Baird Date Signature /s/ Barbara J. Krumsiek Richard L. Baird Witness Name of Trustee/Director Barbara J. Krumsiek Witness Name (Printed) POWER OF ATTORNEY I, the undersigned Trustee/Director of Calvert Social Index Series, Inc., Calvert Social Investment Fund, Calvert Impact Fund, Inc., and Calvert World Values Fund, Inc., (the "Funds"), hereby constitute William M. Tartikoff, Ivy Wafford Duke, Lancelot A. King, Andrew K. Niebler and Jane B. Maxwell my true and lawful attorneys, with full power to each of them, to sign for me and in my name in the appropriate capacities, all registration statements and amendments filed by the Funds with any federal or state agency, and to do all such things in my name and behalf necessary for registering and maintaining registration or exemptions from registration of the Funds with any government agency in any jurisdiction, domestic or foreign. The same persons are authorized generally to do all such things in my name and behalf to comply with the provisions of all federal, state and foreign laws, regulations, and policy pronouncements affecting the Funds, including, but not limited to, the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Company Act of 1940, the Investment Advisers Act of 1940, and all state laws regulating the securities industry. The same persons are further authorized to sign my name to any document needed to maintain the lawful operation of the Funds in connection with any transaction approved by the Board of Trustees/Directors. WITNESS my hand on the date set forth below. 12/7/10 /s/ Joy Vida Jones Date Signature /s/ Traci Goldt Joy V. Jones Witness Name of Trustee/Director Traci Goldt Witness Name (Printed) POWER OF ATTORNEY I, the undersigned Trustee/Director of Calvert Social Index Series, Inc., Calvert Social Investment Fund, Calvert Impact Fund, Inc., and Calvert World Values Fund, Inc., (the "Funds"), hereby constitute William M. Tartikoff, Ivy Wafford Duke, Lancelot A. King, Andrew K. Niebler and Jane B. Maxwell my true and lawful attorneys, with full power to each of them, to sign for me and in my name in the appropriate capacities, all registration statements and amendments filed by the Funds with any federal or state agency, and to do all such things in my name and behalf necessary for registering and maintaining registration or exemptions from registration of the Funds with any government agency in any jurisdiction, domestic or foreign. The same persons are authorized generally to do all such things in my name and behalf to comply with the provisions of all federal, state and foreign laws, regulations, and policy pronouncements affecting the Funds, including, but not limited to, the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Company Act of 1940, the Investment Advisers Act of 1940, and all state laws regulating the securities industry. The same persons are further authorized to sign my name to any document needed to maintain the lawful operation of the Funds in connection with any transaction approved by the Board of Trustees/Directors. WITNESS my hand on the date set forth below. 12/7/10 /s/ Miles D. Harper, III Date Signature /s/ Traci Goldt Miles D. Harper, III Witness Name of Trustee/Director Traci Goldt Witness Name (Printed) POWER OF ATTORNEY I, the undersigned Trustee/Director of Calvert Social Index Series, Inc., Calvert Social Investment Fund, Calvert Impact Fund, Inc., and Calvert World Values Fund, Inc., (the "Funds"), hereby constitute William M. Tartikoff, Ivy Wafford Duke, Lancelot A. King, Andrew K. Niebler and Jane B. Maxwell my true and lawful attorneys, with full power to each of them, to sign for me and in my name in the appropriate capacities, all registration statements and amendments filed by the Funds with any federal or state agency, and to do all such things in my name and behalf necessary for registering and maintaining registration or exemptions from registration of the Funds with any government agency in any jurisdiction, domestic or foreign. The same persons are authorized generally to do all such things in my name and behalf to comply with the provisions of all federal, state and foreign laws, regulations, and policy pronouncements affecting the Funds, including, but not limited to, the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Company Act of 1940, the Investment Advisers Act of 1940, and all state laws regulating the securities industry. The same persons are further authorized to sign my name to any document needed to maintain the lawful operation of the Funds in connection with any transaction approved by the Board of Trustees/Directors. WITNESS my hand on the date set forth below. 12/7/10 /s/ Sydney A. Morris Date Signature /s/ Traci Goldt Sydney A. Morris Witness Name of Trustee/Director Traci Goldt Witness Name (Printed) POWER OF ATTORNEY I, the undersigned Trustee/Director of Calvert Social Index Series, Inc., Calvert Social Investment Fund, Calvert Impact Fund, Inc., and Calvert World Values Fund, Inc., (the "Funds"), hereby constitute William M. Tartikoff, Ivy Wafford Duke, Lancelot A. King, Andrew K. Niebler and Jane B. Maxwell my true and lawful attorneys, with full power to each of them, to sign for me and in my name in the appropriate capacities, all registration statements and amendments filed by the Funds with any federal or state agency, and to do all such things in my name and behalf necessary for registering and maintaining registration or exemptions from registration of the Funds with any government agency in any jurisdiction, domestic or foreign. The same persons are authorized generally to do all such things in my name and behalf to comply with the provisions of all federal, state and foreign laws, regulations, and policy pronouncements affecting the Funds, including, but not limited to, the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Company Act of 1940, the Investment Advisers Act of 1940, and all state laws regulating the securities industry. The same persons are further authorized to sign my name to any document needed to maintain the lawful operation of the Funds in connection with any transaction approved by the Board of Trustees/Directors. WITNESS my hand on the date set forth below. 12/7/10 /s/ D. Wayne SIlby Date Signature /s/ Traci Goldt D. Wayne Silby Witness Name of Trustee/Director Traci Goldt Witness Name (Printed) POWER OF ATTORNEY I, the undersigned Trustee/Director of Calvert Social Index Series, Inc., Calvert Social Investment Fund, Calvert Impact Fund, Inc., and Calvert World Values Fund, Inc., (the "Funds"), hereby constitute William M. Tartikoff, Ivy Wafford Duke, Lancelot A. King, Andrew K. Niebler and Jane B. Maxwell my true and lawful attorneys, with full power to each of them, to sign for me and in my name in the appropriate capacities, all registration statements and amendments filed by the Funds with any federal or state agency, and to do all such things in my name and behalf necessary for registering and maintaining registration or exemptions from registration of the Funds with any government agency in any jurisdiction, domestic or foreign. The same persons are authorized generally to do all such things in my name and behalf to comply with the provisions of all federal, state and foreign laws, regulations, and policy pronouncements affecting the Funds, including, but not limited to, the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Company Act of 1940, the Investment Advisers Act of 1940, and all state laws regulating the securities industry. The same persons are further authorized to sign my name to any document needed to maintain the lawful operation of the Funds in connection with any transaction approved by the Board of Trustees/Directors. WITNESS my hand on the date set forth below. 12/14/10 /s/John G. Guffey, Jr. Date Signature /s/ Sharon Orbach John G. Guffey, Jr. Witness Name of Trustee Sharon Orbach Witness Name (Printed) POWER OF ATTORNEY I, the undersigned Trustee/Director of Calvert Social Index Series, Inc., Calvert Social Investment Fund, Calvert Impact Fund, Inc., and Calvert World Values Fund, Inc., (the "Funds"), hereby constitute William M. Tartikoff, Ivy Wafford Duke, Lancelot A. King, Andrew K. Niebler and Jane B. Maxwell my true and lawful attorneys, with full power to each of them, to sign for me and in my name in the appropriate capacities, all registration statements and amendments filed by the Funds with any federal or state agency, and to do all such things in my name and behalf necessary for registering and maintaining registration or exemptions from registration of the Funds with any government agency in any jurisdiction, domestic or foreign. The same persons are authorized generally to do all such things in my name and behalf to comply with the provisions of all federal, state and foreign laws, regulations, and policy pronouncements affecting the Funds, including, but not limited to, the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Company Act of 1940, the Investment Advisers Act of 1940, and all state laws regulating the securities industry. The same persons are further authorized to sign my name to any document needed to maintain the lawful operation of the Funds in connection with any transaction approved by the Board of Trustees/Directors. WITNESS my hand on the date set forth below. 12/7/10 /s/ Terrence Mollner Date Signature /s/ Traci Goldt Terrence J. Mollner Witness Name of Trustee/Director Traci Goldt Witness Name (Printed) POWER OF ATTORNEY I, the undersigned Trustee/Director and Officer of Calvert Social Index Series, Inc., Calvert Social Investment Fund, Calvert Impact Fund, Inc., and Calvert World Values Fund, Inc., (the "Funds"), hereby constitute William M. Tartikoff, Ivy Wafford Duke, Lancelot A. King, Andrew K. Niebler and Jane B. Maxwell my true and lawful attorneys, with full power to each of them, to sign for me and in my name in the appropriate capacities, all registration statements and amendments filed by the Funds with any federal or state agency, and to do all such things in my name and behalf necessary for registering and maintaining registration or exemptions from registration of the Funds with any government agency in any jurisdiction, domestic or foreign. The same persons are authorized generally to do all such things in my name and behalf to comply with the provisions of all federal, state and foreign laws, regulations, and policy pronouncements affecting the Funds, including, but not limited to, the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Company Act of 1940, the Investment Advisers Act of 1940, and all state laws regulating the securities industry. The same persons are further authorized to sign my name to any document needed to maintain the lawful operation of the Funds in connection with any transaction approved by the Board of Trustees/Directors. WITNESS my hand on the date set forth below. 12/7/10 /s/ Barbara J. Krumsiek Date Signature /s/ Traci Goldt Barbara J. Krumsiek Witness Name of Trustee/Director and Officer Traci Goldt Witness Name (Printed) POWER OF ATTORNEY I, the undersigned Officer of Calvert Social Index Series, Inc., Calvert Social Investment Fund, Calvert Impact Fund, Inc., and Calvert World Values Fund, Inc., (the "Funds"), hereby constitute William M. Tartikoff, Ivy Wafford Duke, Lancelot A. King, Andrew K.
